The bill is to quiet the title of a lot on Norwood avenue, Newark. The property was sold for unpaid taxes under the Martin act, December 6th, 1905, to Charles Bierman. At that time the fee was in the heirs-at-law of Eliza Cort, of whom the answering defendant Horace W. Cort was one. The other answering defendant is his wife. Notice to redeem was served on all the heirs-at-law of the parties interested by Bierman, June 18th, 1918. On January 15th following, the comptroller of the city of Newark executed a deed to Cedar Realty Company. The deed falsely recites that the Cedar Realty Company purchased the property at the sale and that the certificate of sale was executed to the company. The Cedar Realty Company conveyed to the complainant.
The deed is a nullity. The Cedar Realty Company was not the purchaser at the sale, nor was the deed made to it as assignee of the purchaser. Had the company been the purchaser it would have been void because executed before the time for redemption had expired. Parties entitled to redeem have the right to redeem at any time within six months after service of notice to redeem, or before delivery of the deed to the purchaser or his assignee.Comp. Stat. p. 5214.
Bierman was the owner of all the capital stock of the Cedar Realty Company, but that fact did not warrant the deed to the company as purchaser. Bierman and the company were not identical.
The defendants are not in laches. They may claim their property at any time before barred by the statute of limitations.
It will be decreed that as against the answering defendants the complainant has no title, and as to them the bill will be dismissed. *Page 101